UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                               Fifth Circuit

                                                                            FILED
                                                                         October 23, 2008
                                       No. 08-30013
                                                                      Charles R. Fulbruge III
                                                                              Clerk
WILLIAM THOMAS FORLANDER

                                                  Plaintiff-Appellant

v.

UNITED STATES OF AMERICA

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              USDC No. 07-CV-1135


Before DAVIS, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM:*
       Plaintiff William Thomas Forlander (“Forlander”) brought this action
seeking declaratory and injunctive relief against the United States Probation
Office for the Western District of Louisiana (“USPO”). He sought to define his
registration responsibilities under the Adam Walsh Child Protection and Safety
Act of 2006, 42 U.S.C. §§ 16901–16981, and to prevent the USPO from enforcing
its allegedly overzealous interpretation of the Walsh Act. We have reviewed the
record and the parties’ briefs and conclude that Forlander no longer has

       *
        Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
                                       No. 08-30013

standing to pursue this case because his term of supervised release ended on
May 28, 2008, completing his sentence. The USPO thus has no supervisory
authority over him. Insofar as his claims were predicated on threats of the
USPO to report him for violating the special conditions of his release,1 there is
no longer an actual controversy under Article III, and we must dismiss this case
for lack of jurisdiction. Motient Corp. v. Dondero, 529 F.3d 532, 537 (5th Cir.
2008). We therefore AFFIRM the district court’s dismissal for lack of subject
matter jurisdiction.2




       1
         Forlander also claims that he faces prosecution if he violates the Walsh Act. While
true in the abstract, Forlander has not identified any specific threat, apart from the USPO’s
letter threatening reports to the court if he violated the terms of his release, of such
prosecution. These threats are too speculative and hypothetical to support an actual
controversy. See Steffel v. Thompson, 415 U.S. 452, 459 (1974).
       2
         For the first time at oral argument, the government raised the issue of sovereign
immunity. The government’s letter brief on this issue overlooks 5 U.S.C. § 702. Because we
affirm dismissal based on threshold questions of justiciability, however, we do not directly
consider this issue. See Donelon v. La. Div. of Admin. Law ex rel. Wise, 522 F.3d 564, 566 (5th
Cir. 2008).

                                              2